Broyles, C. J.
The accused was convicted of the offense of stealing an automobile. The uncontradicted evidence disclosed the theft of the automobile and its recent possession by the defendant after the theft. There was no evidence authorizing a finding that his possession of the car was consistent with his innocence, and the jury were authorized to find that his possession of the stolen car was not satisfactorily explained by him in his statement to the jury. The court did not err in overruling the motion for new trial, based on the usual general grounds only. Judgment affirmed.

MacIntyre and Guerry, JJ., concur.